Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles M. Cassell, III, appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cassell v. FNU Dawkins, Dr., No. 5:10-cv-00069-GCM, 2010 WL 2266972 (W.D.N.C. June 3, 2010). We deny Cassell’s motions for copies and to subpoena all evidence and exhib*850its. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.